Case 11-12254   Doc 1032   Filed 12/08/20 Entered 12/08/20 14:23:16   Desc Main
                           Document      Page 1 of 4
Case 11-12254   Doc 1032   Filed 12/08/20 Entered 12/08/20 14:23:16   Desc Main
                           Document      Page 2 of 4
Case 11-12254   Doc 1032   Filed 12/08/20 Entered 12/08/20 14:23:16   Desc Main
                           Document      Page 3 of 4
Case 11-12254   Doc 1032   Filed 12/08/20 Entered 12/08/20 14:23:16   Desc Main
                           Document      Page 4 of 4
